DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 11/15/2021.
	Claims 1-20 are currently pending and presented for examination.
Response to Arguments--
Applicant’s remarks filed on 11/15/2021 have been considered and they are persuasive. Claims 12 and 13 have been amended to overcome 35 U.S.C> 112(b) rejection and prior art rejection respectively. Claims 1-20 are allowed.
Allowable subject matter 
2. Claims 1-20 are allowed. 
           The following is a statement of reasons for the indication of allowable subject matter:
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claim 1, Huang et al. (US Pub. No.: US 2015/0008308 A1).
discloses            
   an image sensing device  (Para 26; CMOS image sensor) comprising:
an image sensing region including a first pixel and a second pixel that produce a first pixel signal and a second pixel signal, respectively, in response to reception of light

 signal and the second pixel signal to a first digital output and a second digital output, respectively (Para 27-43;  ADC conversion; pixel 14 of an image sensor pixel array and it is coupled to comparator 112  with its inverting input  ) , 
the signal processing circuit including a first node configured to receive the first pixel 
signal and the second pixel signal and a second node configured to receive ramp signals used for conversion of the first pixel signal and the second pixel signal (Para 28; control logic and voltage reference circuitry 102 (e.g., which includes a ramp generator for selectively coupling a single-slope ramp signal Vramp to the non-inverting input of comparator 112).
	 However, none of the prior art discloses a check circuit coupled to the signal processing circuit and operable to check a validity of a ramp signal applied to the 
second node for the conversion of the second pixel signal and provide a check result, and
wherein the signal processing circuit is configured to repeatedly adjust, during a first period, the second pixel signal applied to the first node or the ramp signal applied to the secondnode until the check result indicates the ramp signal as valid, and to generate one or more mostsignificant bits (MSBs) of the second digital output based on 1) previous one or more MSBs ofthe first digital output and ii) the number of times that the ramp
signal or the second pixel signal  has been adjusted.

           Regarding claim 13, prior art Huang et al. (US Pub. No.: US 2015/0008308 A1) discloses an image sensing device (Para 26; CMOS image sensor) comprising:
     a first sampling circuit configured to sample a pixel signal and output a sampled pixel signal to a first node ( Para 28; pixel 14 of an image sensor pixel array and it is coupled to comparator 112  with its inverting input  ) ;    a second sampling circuit  ( Para 28; control logic and voltage reference circuitry 102 (e.g., which includes a ramp generator for selectively coupling a single-slope ramp signal Vramp to the non-inverting input of comparator 112) ) configured to sample a ramp signal and output a sampled ramp signal to a second node;
          a signal processing circuit  ( Fig. 1; Para 30; comparator 112  ) coupled to the first node and the second node and configured to generate a digital signal based on the sampled pixel signal and the sampled ramp signal (  Para 27-43;  ADC conversion   ) ;
         and a voltage generating circuit (  Para 37; ramp generator (e.g., embodied in control logic and voltage reference circuitry 102, and driven based on counter 106) coupling a ramp voltage signal VRAMP to drive voltage vy to provide for converting the pixel reset signal to a 10-bit digital value that may be used for purposes of correlated double-sampling (CDS).)  coupled to the second node and configured to determine a start level of the sampled ramp signal based on one or more previous most significant bits(MSBs) included in a previous digital signal (Fig. 1;  Para 40; the output of 10 bit ADC 100 is controlled to operate as a RAMP ADC, by coupling a ramp voltage signal VRAMP to drive voltage vy to provide a fine comparison, resolving the signal to 10 bits, including one redundant bit (i.e., the most significant bit of the fine bits, corresponding to the least significant bit of the coarse bits). As understood by those skilled in the art, gain may be achieved by changing the slope of the RAMP and the voltage on Vref during actual pixel readout conversion.) .
	However, none of the prior art discloses “ a check circuit coupled to the signal processing circuit and operable to check a validity of the sampled ramp signal applied to the second node and provide a check result, and wherein the signal processing circuit is configured to repeatedly adjust, during a first period, the sampled pixel signal applied to the first node or the sampled ramp signal applied to the second node until the check result indicates the sampled ramp signal as valid, and to generate one or more most significant bits (MSBs)  of the digital signal based on i) previous one or more MSBs of a previously processed digital output and ii) the number of times that the sampled ramp signal or the sampled pixel signal has been adjusted” in combination of other limitation in the claim. 
            Regarding claim 14, prior art on record Huang discloses a method for operating an image sensing device (Para 26; CMOS image sensor) , the method comprising:
(a) receiving a current pixel signal and a ramp signal (Para 28; pixel 14 of an image sensor pixel array and it is coupled to comparator 112 with its inverting input ; Para 28; control logic and voltage reference circuitry 102 (e.g., which includes a ramp generator 
the ramp signal having an initial level determined based on information included in a previously processed digital output obtained by processing a previous pixel signal (Para 37; ramp generator (e.g., embodied in control logic and voltage reference circuitry 102, and driven based on counter 106) coupling a ramp voltage signal VRAMP to drive voltage vy to provide for converting the pixel reset signal to a 10-bit digital value that may be used for purposes of correlated double-sampling (CDS); Fig. 1;  Para 40; the output of 10 bit counter 106 is connected to control logic and voltage reference circuitry. hybrid ADC 100 is controlled to operate as a RAMP ADC, by coupling a ramp voltage signal VRAMP to drive voltage vy to provide a fine comparison, resolving the signal to 10 bits, including one redundant bit (i.e., the most significant bit of the fine bits, corresponding to the least significant bit of the coarse bits). As understood by those skilled in the art, gain may be achieved by changing the slope of the RAMP and the voltage on Vref during actual pixel readout conversion). However, none of the prior art discloses (b) determining, during a check period, whether the ramp signal is valid or not;
(c) adjusting, during a shift period, the ramp signal or the current pixel signal by a
preset shift level when the determination indicates that the ramp signal is invalid;
15 (d) selectively repeating operations (b) and (c) until the determination indicates that the ramp signal is valid; and
(e) generating a current digital output including one or more MSBs obtained based on
information included in the previously processed digital output and the number of adjustments.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.